FILED
                             NOT FOR PUBLICATION                              JUN 17 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DWIGHT A. STATEN,                                 No. 09-16011

               Plaintiff - Appellant,             D.C. No. 2:08-cv-00517-JAM-
                                                  GGH
  v.

JAMES WALKER, Warden; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Dwight A. Staten, a California state prisoner, appeals pro se from the district

court’s order denying his motion to alter or amend the judgment dismissing his 42



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1983 action alleging that defendants fabricated a rules violation report

against him. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion. Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5

F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Staten’s motion to

reconsider because he did not advance any applicable ground for relief under either

Rule 59(e) or Rule 60 of the Federal Rules of Civil Procedure. See id. at 1262-63

(setting forth requirements for reconsideration under Fed. R. Civ. P. 59(e) and 60).

      We do not consider issues that were not raised in Staten’s opening brief. See

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                          2                                   09-16011